Citation Nr: 0929722	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-42 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for skin ulcers (originally of ankles, dorsum of feet, and 
upper extremities).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in November 2004.

The Board notes that the Veteran's November 2004 substantive 
appeal included a request to testify at a Board hearing.  The 
record reflects that the requested hearing was scheduled, but 
the Veteran notified VA in March 2009 that he was unable to 
attend a hearing due to being incarcerated.  The Veteran 
stated that he did not know when he would be released and, 
thus, is now unavailable to attend a Board hearing.


FINDING OF FACT

The Veteran's service-connected skin disease amounts to at 
least 20 percent of the entire body affected; but does not 
affect more than 40 percent of the entire body or more than 
40 percent of exposed areas affected; nor does it require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past twelve month period.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent (but no higher) for the Veteran's service-connected 
skin disease have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The RO sent a VCAA letter in 
November 2002 to the Veteran advising him of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the VCAA letter was sent to the 
appellant prior to the April 2003 RO rating decision on 
appeal.  The VCAA notice was therefore timely.  Furthermore, 
VCAA notice was again provided to the Veteran in a November 
2005 letter; this letter was effectively timely as it was 
sent to the Veteran prior to the most recent RO 
readjudication of this claim as evidenced by the supplemental 
statement of the case.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely May 2008 notice provided 
the information contemplated by Dingess.  This letter 
directly explained how VA determines disability ratings and 
effective dates.  The Board observes that this May 2008 
notice accompanied a VCAA letter that was more directly 
associated with an issue that is not part of this current 
appeal.  To the extent that this makes the notice arguably 
formally inadequate in this case, the Board notes that notice 
with regard to the assignment of disability ratings was again 
provided in a June 2008 letter sent to the Veteran in 
connection with this appeal.  With regard to notice 
concerning the assignment of effective dates, the record 
persuasively demonstrates that the Veteran has actual 
knowledge of the information concerning assignment of 
effective dates.  The May 2008 letter informed the Veteran of 
the information, and the Board notes that the Veteran is 
represented before VA in this case by a properly appointed 
and VA recognized Service Organization, and it is appropriate 
to assume that the Veteran's representative included 
pertinent information concerning assignment of effective 
dates in its guidance to the Veteran.  In any event, the 
Board notes that this decision assigns an increased rating 
without assignment of any effective dates to create any 
staged rating.  The Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In the present appeal, the effectively timely June 2008 VCAA 
letter provided notice expressly addressing and satisfying 
the requirements contemplated by the Court in Vazquez-Flores.  
This notice was followed by RO re-adjudication as evidenced 
by a November 2008 supplemental statement of the case.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Veteran 
has been afforded VA examinations focused upon the claim on 
appeal, and VA examination reports from March 2003 and 
October 2008 are of record.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the appeal, and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected skin disease has been rated 
by the RO as analogous to dermatophytosis or dermatitis under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813-
7806.  Diagnostic Code 7813 provides that dermatophytosis is 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability. 38 C.F.R. § 4.118.  
Under Diagnostic Code 7806, a 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

The Board notes that the above-discussed regulations for 
rating disabilities under Code 7806 became effective August 
30, 2002.  The Veteran's claim in this case was filed 
afterwards, in October 2002; thus, no previous version of the 
rating criteria is applicable in this case.

An October 2008 VA examination report clearly indicates that 
the Veteran's "hypopigmented skin lesions are encompassing 
30% of total body surface area and none of them are exposed 
in areas of head, neck, face or hands."  The Board finds 
this body coverage estimation to be significant and 
probative, as it is presented by a competent expert upon 
direct inspection of the Veteran.  The Board also notes that 
photographic documentation of the hypopigmented skin lesions 
are included to corroborate the report.  The critical 
question in this case is whether such hypopigmented skin 
lesions are a part of the Veteran's service connected 
pathology.

In this regard, the Board notes that the October 2008 VA 
examination report expressed some confusion regarding the 
etiology of the Veteran's currently observable skin 
pathology.  The examiner discussed that the "[h]ypopigmented 
skin lesions ... appear to be residual areas from excoriation 
by this veteran for which the patient has a chronic 
intermittent urticaria at times induced by scabies.  It is 
not entirely clear whether his substance abuse plays a role 
and/or if he has an also underlying somatoform urticaria."  
Furthermore, the October 2008 VA examiner discussed that "it 
is difficult to tell what the underlying skin disorder has 
been."  This is because "the veteran has been treated 
multiple times for scabies and initially was found to have 
mosquito bites with ulcers on his legs and arms that had been 
in the healing stages in 1971.  Since then the veteran has 
abused substances, being homeless and contracted scabies 
multiple times."  The October 2008 examiner also stated that 
"it is mere speculation to attempt identifying any of his 
current hypopigmented lesions as those that he was assessed 
with in 1971."

An earlier March 2003 VA skin examination report also 
discussed a history of "scabies on both arms and forearms, 
the neck, anterior chest, buttock, groin, and in this area he 
has multiple small lesions."  The report also shows findings 
of "multiple maculopapular areas over the arms, forearms, 
axilla, upper chest, upper back, buttock, and groin.  This is 
suggestive of his scabies."  The examiner also noted 
"ulcers" on the legs that appeared to be "probably 
secondary to trauma."  The March 2003 report, which was 
authored for the express purpose of medically evaluating the 
manifestations of the Veteran's service-connected skin 
pathology, does not make any clear indication that those skin 
findings were medically distinct from the skin pathology for 
which service-connection is in effect.

The Board notes, as is suggested by the October 2008 VA 
examination report, that there indeed is not a great deal of 
medical detail available from the original diagnosis of the 
Veteran's service-connected skin pathology against which a 
current examiner might draw comparisons or contrasts 
regarding the current skin pathology.  The March 1971 VA 
examination report's original documentation of "[u]lcers - 
dorsum of feet and ankles and lower shins" or "[u]lcers in 
skin of ankles and dorsum of feet" does not identify what 
underlying pathology, if any, may have been responsible for 
the observed manifestations at that time.  The March 1971 
report notes "ulcerative lesions arms and legs which he says 
developed after mosquito bites in Viet Nam," but no clear 
discussion of possible underlying disease or diagnosis was 
presented at that time.  Thus, to the extent that the October 
2008 VA examiner suggests that it may be "mere speculation" 
to make a particular determination as to what features of 
current skin pathology relate to the skin pathology for which 
service-connection was granted in 1971, the Board finds 
little reason to believe that further development would 
meaningfully clarify this issue.

The Board notes that it is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Thus, in giving every consideration to 
the Veteran's appeal, the Board has considered the Veteran's 
current hypopigmented skin lesions on several parts of the 
body as part of his service-connected skin disability for the 
purposes of this rating analysis.  The Board observes, in 
passing, that it appears that the April 2003 RO rating 
decision treated the hypopigmented skin lesions as part of 
the service connected pathology in assigning a 10 percent 
disability rating several years ago.

In light of the information presented, including most 
significantly the competent October 2008 VA examination 
report, the Board believes the evidence reasonably shows that 
the Veteran's service-connected skin pathology involves at 
least 20 percent of the skin of his entire body.  Resolving 
reasonable doubt in favor of the Veteran, then, the Board 
finds that at least 20 percent of the entire body is shown to 
be affected by the service-connected skin pathology.

The Board finds that the evidence of record does not contain 
any persuasive evidence that a staged rating is necessary in 
this case.  Although the October 2008 VA examination report 
is the earliest such report to quantitatively characterize 
the skin pathology's coverage in a clear manner, the report 
indicates that the affected areas are residuals of 
excoriation and scabies of some apparent duration; no earlier 
evidence during the period on appeal shows that the skin 
pathology involved less than 20 percent of total body area.  
In making this determination, the Board has reviewed all of 
the pertinent evidence of record, including VA treatment 
reports.  The Board observes that the VA treatment reports of 
record show persistent notations of excoriations and scabies 
affecting the Veteran's skin, corresponding to the pathology 
the October 2008 examination report says shows residuals 
lesions/hypopigmentation covering 30% of the Veteran's body.  
A March 2003 VA treatment report shows "erythematous 
excoriations ... itch diffusely over entire body," indicating 
broad involvement on different parts of the body that appears 
to be consistent with level of coverage the October 2008 VA 
examination report shows for the residuals of excoriations 
and scabies.  The Board finds, resolving reasonable doubt in 
favor of the Veteran, that the criteria for a 30 percent 
disability rating are met and that no basis for a staged 
rating is shown in the evidence in this case.

No disability rating in excess of 30 percent is shown to be 
warranted in this case.  The Board has reviewed the entirety 
of the pertinent evidence of record, including the Veteran's 
contentions and his medical records.  The Board finds that 
the rating criteria for the next higher disability rating of 
60 percent are not met, as there is no probative evidence 
showing that more than 40 percent of the entire body is 
affected, or that more than 40 percent of the exposed area is 
affected.  The most favorable evidence to the Veteran's 
claim, the October 2008 VA examination report, specifically 
indicates that 30 percent of the Veteran's entire body area 
is affected and none of the exposed area is affected; this 
obviously weighs significantly against finding that greater 
than 40 percent of the entire body or exposed area is 
affected.

Additionally, the Veteran does not require systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  No 
medical evidence suggests systemic therapy, the evidence of 
record exclusively and consistently describes only topical 
treatment involving creams and ointments.  The October 2008 
VA examination report expressly shows that the Veteran 
describes treating his flare-ups with "creams."

Rating this disability under an alternative diagnostic code 
would also not warrant a higher disability rating.  There is 
no evidence of disfigurement of the head, face, or neck, nor 
other pertinent scars that meet the criteria for a 50 percent 
or higher rating under Code 7800 or 7801.  There is no other 
relevant diagnostic code which could provide a disability 
rating in excess of 30 percent.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected skin pathology 
may be more severe than even the newly increased disability 
rating reflects.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has carefully 
considered the Veteran's contentions and testimony.  Indeed, 
acceptance of the Veteran's testimony regarding his 
experienced symptoms has resulted in a partial grant of an 
increased disability rating for the issue on appeal.  In this 
case, however, competent medical evidence offering detailed 
specific measurements and specialized determinations 
pertinent to the rating criteria are the most probative 
evidence with regard to evaluating the pertinent symptoms for 
the disability on appeal.  The lay testimony considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms 
does not demonstrate that the criteria for any higher 
disability rating are met in this case.  The preponderance of 
the most probative evidence does not support assignment of 
any further increased ratings.

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability. For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The benefit of the 
doubt has been resolved in the Veteran's favor in a partial 
grant of a new increased rating in this case.  The 
preponderance of the evidence is against finding entitlement 
to any further increased rating in this appeal.  To that 
extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply and 
the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations in the present case.


ORDER

Entitlement to a disability rating of 30 percent, but no 
higher, for his service-connected skin disability is 
warranted.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


